DETAILED ACTION
The following Office action concerns Divisional Patent Application Number 17/095,740.  Claims 1-3 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. § 112(b) because  claim 1 includes the use limitation "using a carbon nanotube dispersion liquid,” which renders the claims indefinite.  The claims do not set forth any steps involved in the method of using a carbon nanotube dispersion liquid, therefore, it is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of 35 U.S.C. § 102 which forms the basis for the rejections in the this section of the Office action:

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. § 102 as anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Shuko et al (JP 2009-163959, included in the applicant’s IDS).
Shuko et al teaches a conductive film obtained from a carbon nanotube dispersion liquid comprising carbon nanotubes, polymeric dispersant and solvent (par. 11, 71-74, 84).  The carbon nanotubes include single wall (single layer) nanotubes (par. 69-71).  The solvent includes water (par. 84).  The polymeric dispersant includes a copolymer 0 to 104 Ω/sq (par. 9).  The conductive film forms a layer on a substrate (abstract).
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits the selection of the instantly claimed acrylic acid monomer unit and resultant properties would have been obvious to a person of ordinary skill in the art since Shuko et al teaches a polymer dispersant including acrylic acid monomer units. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 11, 2021